COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00165-CV

IN RE COREY EDAN FISHER                                                  RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                           MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.



                                               PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: June 30, 2010


  1
   See Tex. R. App. P. 47.4.